[Cite as State v. Allgeyer, 2018-Ohio-1893.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                               CLINTON COUNTY




STATE OF OHIO,                                       :

        Plaintiff-Appellee,                          :      CASE NO. CA2017-06-007

                                                     :           OPINION
    - vs -                                                        5/14/2018
                                                     :

NICOLE ALLGEYER,                                     :

        Defendant-Appellant.                         :



      CRIMINAL APPEAL FROM CLINTON COUNTY COURT OF COMMON PLEAS
                          Case No. CRI 16500105



Richard W. Moyer, Clinton County Prosecuting Attorney, Brian Shidaker, 103 East Main
Street, Wilmington, Ohio 45177, for plaintiff-appellee

Rose & Dobyns Co., LPA, Blaise S. Underwood, 97 North South Street, Wilmington, Ohio
45177, for defendant-appellant



        RINGLAND, J.

        {¶ 1} Defendant-appellant, Nicole Allgeyer, appeals from her conviction in the Clinton

County Court of Common Pleas for grand theft. For the reasons detailed below, this court

affirms Allgeyer's conviction.

        {¶ 2} On April 25, 2016, a Clinton County grand jury indicted Allgeyer on one count of

grand theft, a violation of R.C. 2913.02(A)(2), and a felony of the fourth degree. The
                                                                      Clinton CA2017-06-007

indictment arose from allegations that Allgeyer stole over $14,000 from the Clinton-Massie

School District Pee Wee cheerleading team while acting as its director between August 2013

and April 2015. The matter proceeded to a jury trial in March 2017.

       {¶ 3} The state introduced testimony from several parents who served in leadership

roles in the cheer organization before and during Allgeyer's time as director. Allgeyer

possessed the organization's bank card and was authorized to use it in conjunction with

purchases for the organization. The treasurer during Allgeyer's directorship testified that she

began noticing suspect transactions on the organization's bank statements. The treasurer

asked Allgeyer to produce receipts. Allgeyer promised to give the treasurer receipts but did

not. Eventually, concerned parents contacted law enforcement, who began an investigation.

       {¶ 4} A detective with the Clinton County Sheriff's Office subpoenaed the

organization's bank records. He identified numerous suspect transactions occurring at

restaurants, gas stations, general merchandise and grocery stores, and ATM cash

withdrawals. Many of the items purchased were inconsistent with the typical needs of the

cheer organization. The state introduced into evidence documentary exhibits including the

organization's bank statements, receipts from various stores where the organization bank

card was used, and a summary of suspect transactions.

       {¶ 5} In her defense, Allgeyer introduced testimony from another parent involved in

the cheer organization who indicated that others in the group used the bank card.

       {¶ 6} The jurors found Allgeyer guilty and further found that the value of property

involved was greater than $7,500 but less than $150,000, resulting in a fourth-degree felony

conviction. The court sentenced Allgeyer to a term of community control and ordered her to

make restitution in the amount of $7,501. Allgeyer appeals, raising two assignments of error,

which we address together.

       {¶ 7} Assignment of Error No. 1:
                                              -2-
                                                                      Clinton CA2017-06-007

       {¶ 8} APPELLANT'S CONVICTION MUST BE REVERSED AS IT IS NOT

SUPPORTED BY SUFFICIENT EVIDENCE.

       {¶ 9} Assignment of Error No. 2:

       {¶ 10} APPELLANT'S CONVICTION MUST BE REVERSED AS IT IS AGAINST THE

MANIFEST WEIGHT OF THE EVIDENCE.

       {¶ 11} Allgeyer contends there was insufficient evidence admitted at trial from which

the jurors could conclude that she knew that her use of the organization's funds went beyond

its express or implied consent. In this regard, Allgeyer points to the informality of the

organization and lack of written rules. And Allgeyer argues that the jurors lost their way in

convicting her because of a lack of evidence that she possessed the bank card or used it to

make the suspect purchases.

       {¶ 12} When reviewing the sufficiency of the evidence underlying a criminal

conviction, an appellate court examines the evidence to determine whether such evidence, if

believed, would convince the average mind of the defendant's guilt beyond a reasonable

doubt. State v. Bradbury, 12th Dist. Butler No. CA2015-06-111, 2016-Ohio-5091, ¶ 16. The

"relevant inquiry is whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt." State v. Jenks, 61 Ohio St. 3d 259 (1991), paragraph

two of the syllabus.

       {¶ 13} A manifest weight of the evidence challenge, on the other hand, examines the

"inclination of the greater amount of credible evidence, offered at a trial, to support one side

of the issue rather than the other." State v Barnett, 12th Dist. Butler No. CA2011-09-177,

2012-Ohio-2372, ¶ 14. To determine whether a conviction is against the manifest weight of

the evidence, the reviewing court must look at the entire record, weigh the evidence and all

reasonable inferences, consider the credibility of the witnesses, and determine whether in
                                              -3-
                                                                        Clinton CA2017-06-007

resolving the conflicts in the evidence, the trier of fact clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be reversed and a new trial ordered.

Id. An appellate court will overturn a conviction due to the manifest weight of the evidence

only in extraordinary circumstances when the evidence presented at trial weighs heavily in

favor of acquittal. Id. at ¶ 15. A "determination that a conviction is supported by the manifest

weight of the evidence will also be dispositive of the issue of sufficiency." State v. Jones,

12th Dist. Butler No. CA2012-03-049, 2013-Ohio-150, ¶ 19.

       {¶ 14} The jurors found Allgeyer guilty of grand theft under R.C. 2913.02(A)(2), which

provides: "[n]o person, with purpose to deprive the owner of property or services, shall

knowingly obtain or exert control over either the property or services * * * [b]eyond the scope

of the express or implied consent of the owner or person authorized to give consent."

       {¶ 15} Jody Tolle, who had been involved with the cheer organization since 2008 or

2009 and was its treasurer in 2012, testified that the organization was a Pee Wee

cheerleading group that supported the Pee Wee football team. It involved children in the

third through sixth grades. The organization had no written policies, bylaws, or rules.

However, the director was generally in charge of the organization.                The director's

responsibilities included ordering uniforms, warm-up clothing, and bows for the cheerleaders.

The director would also need to purchase supplies in conjunction with the organization's

fundraising events, which included an annual car wash and cookie dough sale. The director

possessed the organization's bank card to make these purchases. The bank card was used

infrequently and most purchases would have occurred in the spring or fall.

       {¶ 16} If the director made a purchase using the bank card, the director was expected

to give the treasurer a receipt for that purchase. The treasurer would check the receipt

against the organization's bank records and then file the receipt. The treasurer's role was to

monitor the organization's funds. The organization's funds were generated exclusively by
                                               -4-
                                                                      Clinton CA2017-06-007

fundraising efforts and fees paid by the cheerleaders' parents.

       {¶ 17} Tolle testified that the director was not permitted to use the bank card to buy

personal items as a form of reimbursement. The organization also did not pay for or

reimburse its leadership or members for fuel expenses. The director would not have needed

to use cash for purchases. Tolle testified that Allgeyer had no special privileges as director.

       {¶ 18} Tolle and another parent, Brandalon Cordy, opened the organization's bank

account in 2012 and their names were on the account. Cordy testified that she acted as a

treasurer for the organization in 2013, when Allgeyer became organization director. Cordy

testified that Allgeyer had possession of the organization bank card in 2013. Allgeyer initially

provided Cordy with receipts for purchases.

       {¶ 19} Later, Cordy noticed suspect transactions on the organization's bank account

statements. Specifically, Cordy recalled seeing a charge for a Frisch's restaurant. Cordy

asked Allgeyer about the charge and Allgeyer explained that her son accidentally used the

card at Frisch's. Allgeyer claimed she would reimburse the organization but never did.

Thereafter, Cordy would ask Allgeyer for receipts for suspect transactions. Allgeyer told

Cordy that she would provide receipts but never did.

       {¶ 20} After Cordy observed ongoing suspicious transactions on the account she

decided that she and Tolle needed to remove their names from the account. Allgeyer agreed

to meet with Tolle and Cordy at the bank. Tolle and Cordy removed their names from the

account and transferred the account to Allgeyer and a successor treasurer, Sara Reynolds.

Cordy had Allgeyer sign a hand-written document that stated that Allgeyer agreed that she

took "full financial responsibility" for the organization checking account in 2013 and 2014.

       {¶ 21} Sara Reynolds had been the director of the organization for three months in

2013. Reynolds testified that she provided receipts for all purchases to either Tolle or Cordy

while acting as director. Reynolds testified that it was "clear" that the bank card and funds
                                              -5-
                                                                    Clinton CA2017-06-007

were to be used solely for the organization and the benefit of the cheerleaders. Reynolds

stepped down as director in August 2013. Allgeyer then became the director.

      {¶ 22} Dr. David Baits, then superintendent of Clinton-Massie school district, testified

that members of the organization raised concerns with him over Allgeyer's use of the

organization's monies. Dr. Baits convened two meetings with concerned parents. Dr. Baits

invited Allgeyer to the meetings and asked that she bring documentation. Allgeyer did not go

to either meeting and did not provide Dr. Baits with any documentation.

      {¶ 23} Detective Sergeant Robert Gates testified concerning his criminal

investigation. While reviewing the organization's bank records, he identified many suspicious

transactions on the account.         The transactions began in September 2013 –

contemporaneous with the start of Allgeyer's directorship – and ended in December 2014.

During this time, the bank card was used to make purchases at various gas stations, general

merchandise and grocery stores, 20 restaurants, and one tanning salon.

      {¶ 24} The bank card was used 11 times at Kroger for charges totaling approximately

$474. Detective Gates obtained Kroger records related to these purchases and matched

those purchases to a Kroger Plus member account associated with Allgeyer's home address.

Purchases at Kroger included Starbucks Frappuccinos and macchiatos, soft drinks, milk,

cheese, sour cream, candy, cookies, chips, taco seasoning, chill beans, dip, a 12-pack of

Miller Lite beer, a 6-pack of Yuengling, a bottle of Kamchatka vodka, deodorant, shampoo,

makeup, a nail kit, toothpaste, and a feminine care product. There were also Kroger fuel

charges.

      {¶ 25} The bank card was used over 70 times for approximately $1,200 in purchases

at gas stations including BP, Shell, Marathon, Sunoco, Speedway, UDF, and Thornton's.

      {¶ 26} The bank card was used four times in May and June of 2014 at a Rural King.

Items purchased included de-wormer, a horse brush, goat meal, and 50 pounds of swine
                                             -6-
                                                                     Clinton CA2017-06-007

pellets feed.

       {¶ 27} In June 2014, the bank card was used for a $145 purchase at Niketown in

Chicago. Detective Gates testified that this purchase coincided with a trip that Allgeyer took

to Chicago. In addition, there was a bank card purchase a day earlier at Love's Country

Store, which is located on Interstate 74 between Cincinnati and Indianapolis and would have

been on the expected driving route to Chicago.

       {¶ 28} Finally, Detective Gates testified that the bank card was used to withdraw cash

23 times. Cash withdrawals ranged from $20 to $320 and totaled $2,243.

       {¶ 29} Based on the foregoing evidence, this court concludes that rational jurors

could find Allgeyer guilty of theft under R.C. 2913.02(A)(2). A similar case from Mahoning

County involved a defendant who served as the president of a school parent teacher

association ("PTA"). State v. Seeds, 7th Dist. Mahoning No. 16 MA 0055, 2017-Ohio-9069.

There, the defendant used the PTA's bank card to obtain over $6,000 in cash from ATM

withdrawals and another $3,050 in "cash back" after making purchases at various stores. Id.

at ¶ 3, 14. The defendant also used the card at various restaurants and for $320 in fuel. Id.

The state alleged that these transactions went beyond the scope of the express or implied

consent of the PTA.

       {¶ 30} Multiple witnesses at the PTA president's trial testified to a known formal

process for seeking reimbursement from PTA funds. Id. at ¶ 25. A person would have to

provide the PTA board with a receipt and the board would then need to approve

reimbursement. Id. at ¶ 15. However, the defendant did not seek approval for any of the

suspect expenditures, did not provide the board with any receipts, and also refused to

provide two PTA treasurers with bank statements and financial records. Id. at ¶ 25, 27. The

court held that these facts constituted evidence sufficient to find that the defendant's

expenditures were made without the consent of the PTA board and that the defendant's
                                             -7-
                                                                      Clinton CA2017-06-007

conviction for theft under R.C. 2913.02(A)(2) was supported by the greater weight of the

evidence. Id. at ¶ 29, 36.

       {¶ 31} Similarly, the testimony of Tolle, Cordy, and Reynolds established that the

cheer organization, despite having no written rules, had a well-known informal policy with

respect to spending the organization's monies. Jurors could reasonably surmise that

Allgeyer was aware of the organization's policies given her role as director. Allgeyer ignored

the organization's rules by failing to provide Cordy with receipts for her use of the bank card.

More revealing, Allgeyer failed to provide Cordy with receipts after Cordy requested them and

did not provide requested documentation of her activities to Dr. Baits.           Jurors could

reasonably conclude that Allgeyer's failure to provide receipts to Cordy and documentation to

Dr. Baits indicated that she subjectively knew that her use of the bank card to purchase

meals, gas, alcohol, livestock supplies, and a tanning session was improper.

       {¶ 32} Finally, Allgeyer argues that the jurors lost their way because no evidence

established that she had the card continuously after receiving it in 2013. The only evidence

to indicate someone other than Allgeyer had possession of the card was Allgeyer's witness,

Leah Loveless, who testified that some cheer coaches used the bank card as well. However,

jurors could conclude that even if other parents possessed the card at times, the cumulative

evidence strongly indicated that all the suspect transactions were undertaken by Allgeyer.

       {¶ 33} Allgeyer also argues that no evidence indicated that she used the bank card.

Allgeyer's counsel thoroughly cross-examined Detective Gates on this subject at trial.

Counsel asked whether the detective had any video evidence indicating that Allgeyer made

the suspect purchases. Detective Gates admitted that he either did not possess any video

evidence or that video evidence was unavailable by the time he contacted the store.

       {¶ 34} Despite the lack of direct evidence, the state introduced circumstantial

evidence of Allgeyer's use of the card. The Kroger purchases were made using a Kroger
                                              -8-
                                                                     Clinton CA2017-06-007

Plus account associated with Allgeyer's home address. Furthermore, the bank card's use at

Niketown corresponded with Allgeyer's trip to Chicago and at a country store on the route to

Chicago. And there was no real dispute that Allgeyer primarily possessed the card in her role

as director of the organization. Consequently, credible circumstantial evidence supported the

jurors' conclusion that Allgeyer not only possessed the card but used it to make the suspect

purchases.

       {¶ 35} Based on the evidence admitted at trial, this court concludes that rational

jurors could find Allgeyer guilty beyond a reasonable doubt of theft under R.C. 2913.02(A)(2).

The jurors did not lose their way and Allgeyer's conviction is supported by the manifest

weight of the evidence. Our decision with respect to the weight of the evidence is dispositive

of the issue of sufficiency. Jones, 2013-Ohio-150 at ¶ 19. Accordingly, this court overrules

Allgeyer's first and second assignments of error.

       {¶ 36} Judgment affirmed.


       HENDRICKSON, P.J., and M. POWELL, J., concur.




                                             -9-